                        Case 5:21-cv-00698-RGK-KK Document 11 Filed 04/27/21 Page 1 of 1 Page ID #:74



                       1

                       2

                       3                                                                JS-6
                       4

                       5

                       6

                       7

                       8                                       UNITED STATES DISTRICT COURT
                       9                                      CENTRAL DISTRICT OF CALIFORNIA
                    10

                    11       YUZE JIANG,                                       Case No. 5:21-cv-00698-RGK (KKx)
                    12                               Plaintiff,                [PROPOSED] ORDER
                                                                               REMANDING ACTION UPON
                    13                v.                                       STIPULATION OF THE PARTIES
                    14       MACH ONE AIR CHARTERS, INC., a
                             California corporation; and DOES 1
                    15       through 50, inclusive,
                    16                               Defendant.
                    17

                    18
                                                                    [PROPOSED] ORDER
                    19
                             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                    20
                                      Having considered the Joint Stipulation between the Parties, and good cause
                    21
                             appearing, this Court hereby ORDERS that the Action be remanded to the Superior
                    22
                             Court of California, County of San Bernardino, Case No. CIVSB2102878.
                    23
                                      IT IS SO ORDERED.
                    24

                    25
                             DATED: April 27, 2021                       __________________________________
                    26                                                   HONORABLE R. GARY KLAUSNER
                             4822-9986-0454.1 / 111615-1001
                    27

                    28
LITTLER MENDELSON P.C.                                                                  [PROPOSED] ORDER REMANDING
    2049 Century Park East
           5th Floor
 Los Angeles CA 90067.3107
                                                                           1          ACTION UPON STIPULATION OF THE
         310.553.0308
                                                                                                            PARTIES
